          Case 6:19-cv-00283-MK         Document 28       Filed 05/15/20      Page 1 of 3




Brandon J. Mark (041613)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
bmark@parsonsbehle.com
ecf@parsonsbehle.com

Attorneys for Plaintiff NICOLE GILILLAND, an individual




                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                       EUGENE DIVISION

NICOLE GILILLAND, AN INDIVIDUAL,                                            Case No. 6:19-cv-00283

                                      Plaintiff,
                                                    NOTICE OF APPEARANCE OF
                 vs.                                COUNSEL

SOUTHWESTERN OREGON
COMMUNITY COLLEGE DISTRICT BY
AND THROUGH ITS BOARD OF
EDUCATION, AN OREGON COMMUNITY
COLLEGE DISTRICT AND BOARD;
SOUTHWESTERN OREGON
COMMUNITY COLLEGE, AN OREGON
COMMUNITY COLLEGE; PATTY SCOTT,
AN INDIVIDUAL; TIM DAILY, AN
INDIVIDUAL; FRANCISCO SALDIVAR,
AN INDIVIDUAL; SUSAN WALKER, AN
INDIVIDUAL; MELISSA SPERRY, AN
INDIVIDUAL PAMELA WICK, AN
INDIVIDUAL,

                                   Defendants.



        PLEASE TAKE NOTICE that Brandon J. Mark of Parsons Behle & Latimer hereby

enters his appearance as counsel of record on behalf of Plaintiff Nicole Gililland in the above-

captioned matter, and requests that he be copied on all filings and notices in this matter.



Case No.: 6:19-cv-00283
NOTICE OF APPEARANCE
PBL\4835-8426-9500.v1-5/15/20
          Case 6:19-cv-00283-MK      Document 28     Filed 05/15/20     Page 2 of 3




                                   Brandon J. Mark
                                   Parsons Behle & Latimer
                                   201 South Main Street #1800
                                   Salt Lake City, UT 84111
                                   801-532-1234
                                   bmark@parsonsbehle.com
                                   ecf@parsonsbehle.com



DATED this 15th day of May 2020.



                                          PARSONS BEHLE & LATIMER


                                          /s/ Brandon J. Mark
                                          Brandon J. Mark
                                          Telephone: 801.532.1234
                                          Facsimile:     801.536.6111

                                          Attorneys for Plaintiff NICOLE GILILLAND, an
                                          individual




Page 2
Case No.: 6:19-cv-00283
NOTICE OF APPEARANCE
PBL\4835-8426-9500.v1-5/15/20
          Case 6:19-cv-00283-MK         Document 28       Filed 05/15/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, I electronically filed the foregoing Notice of

Appearance of Counsel with the Clerk of the Court using the CM/ECF system which will send

electronic notification to of such filing to all CM/ECF participants.




                                                      s/ Brandon J. Mark




Page 3
Case No.: 6:19-cv-00283
NOTICE OF APPEARANCE
PBL\4835-8426-9500.v1-5/15/20
